DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered.

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on February 25, 2021. Claim 1 has been amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection relies on reference to Daisaku et al. (WO 2006/038323 A1) not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “inner closing element” in claim 1 is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “element” that is coupled with functional language “closing” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “regulation element” in claim 1 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because even though the claim limitation(s) recites a generic placeholder “element”, however it is not coupled with functional language (regulation is not a functional language).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daisaku et al. (WO 2006/038323 A1) in view of Lhoste et al. (US 4,621,768).
With regard to claim 1, Daisaku discloses a device for diffusing volatile substances, the device comprising: a receptacle (3) that defines a neck (Fig. 2) and is configured to hold a liquid (1/2); a cap (32) configured to openably seal the receptacle (3); a diffuser (Fig. 3) comprising a first band (4) and a second band (5) in contact with the first band (Fig. 2), the first and second bands being impregnated by the liquid (Fig. 2), the first band (4) being positioned to be in contact with the liquid inside the receptacle (3), the second band (5) being made of a different material than the first band (Para. [0025, 0026]) and being configured to support a weight of the cap (32) in an open position of the receptacle (3), wherein the first band transmits the liquid by capillary action to the second band (gap 52 between first band 4 and second band 5 is formed to generate a capillary phenomenon, a suction function exerted by first band 4 due to the capillary transmits liquid from receptacle 3 to second band 5 via passage hole 54, see Para. [0026]); wherein the first band (4) is more flexible than the second band (5, woven fabrics 4 is more flexible than synthetic resin 5, see Para. [0025, 0026]) so as to be compressed when the cap seals the receptacle (woven fabrics 4 is capable of being compressed and also see Para. [0025] “suction core body 4 is in contact with the bottom surface of the container 3”), such that 
However, Daisaku does not disclose that an inner closing element that fits inside said neck in a liquid sealing manner, and a regulation element cooperating with said inner closing element; and the second band is connected to said regulation element, and the regulation element is configured to be positionable so as to determine an amount of a surface of the second band that is arranged on an outside of the receptacle.
Lhoste teaches a device for diffusing volatile substances, the device comprising: a receptacle (1) that defines a neck (3a) and is configured to hold a liquid (2); a cap (3) configured to openably seal the receptacle (1); a diffuser (Fig. 4) comprising a first band (M) and a second band (11/13) in contact with the first band (M), the first and second bands (M/13) being impregnated by the liquid (Fig. 4), the first band (M) being positioned to be in contact with the liquid inside the receptacle (1), the second band (11/13) being made of a different material than the first band (M wick, Col. 4 lines 5-8); an inner closing element (15/16) that fits inside said neck in a liquid sealing manner (Fig. 4), and a regulation element (slits or ports) cooperating with said inner closing element (15/16); and the second band (13) is connected to said regulation element (Fig. 7), and the regulation element (slits or ports) is configured to be positionable so as to determine an amount of a surface of the second band (11/13) that is arranged on an outside of the receptacle (Fig. 4 and 7).
It is noted by the Examiner that the prior art to Lhoste and the instant invention are in the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Daisaku, by incorporating the wick holder (11) with the inner closing element (15/16) and the regulation element (slits) as taught by Lhoste on the wick 4 of Daisaku, for the benefit of regulating the dispensing rate in accordance with the amount of  slits or ports  is arranged on an outside of the receptacle (Col. 3 lines 16-27).

With regard to claim 3, the device of Daisaku as modified by Lhoste discloses the invention as disclosed in the rejection above. Daisaku in view of Lhoste further discloses wherein said regulation element (slits of Lhoste) is connected by threading (Fig. 7) to said inner closing element (15/16 of Lhoste).
With regard to claim 4, the device of Daisaku as modified by Lhoste discloses the invention as disclosed in the rejection above. Daisaku in view of Lhoste further discloses wherein the cap (32 of Daisaku) is connected to the regulation element (slits of Lhoste), synchronizing its movement (Fig. 4 and 7 of Lhoste).
With regard to claim 5, the device of Daisaku as modified by Lhoste discloses the invention as disclosed in the rejection above. Daisaku in view of Lhoste further discloses wherein the second band (5 of Daisaku) is housed inside a housing (11 of Lhoste) of the regulation element (slits of Lhoste) so at to be liquid sealing except through diffusion through the second band (Fig. 4 and 7 of Lhoste).
With regard to claim 6, the device of Daisaku as modified by Lhoste discloses the invention as disclosed in the rejection above. Daisaku in view of Lhoste further discloses wherein the first ban (4 of Daisaku) and the second band (5 of Daisaku) are housed inside the regulation element (slits of Lhoste).
With regard to claim 7, the device of Daisaku as modified by Lhoste discloses the invention as disclosed in the rejection above. Lhoste further discloses wherein said inner closing element (15/16) is integrated in the neck (see Fig. 7).

With regard to claim 9, the device of Daisaku as modified by Lhoste discloses the invention as disclosed in the rejection of claim 4 above. Daisaku in view of Lhoste further discloses wherein the cap (32 of Daisaku) upon being coupled to the regulation element (slits of Lhoste) exerts pressure on the second band (5 of Daisaku), ensuring contact between the first band and the second band (Fig. 2 of Daisaku shows the first and second bands are brought into contact).
With regard to claim 10, the device of Daisaku as modified by Lhoste discloses the invention as disclosed in the rejection above. Daisaku in view of Lhoste further discloses wherein the second band (5 of Daisaku) is cylindrical in shape and has a diameter that is fitted to the regulation element (slits, see Fig. 6 of Lhoste).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752